 
Exhibit 10.44

SEVENTH AMENDMENT OF OFFICE LEASE


This Amendment (this “Amendment”) is made and entered into as of January 25,
2007, by and between NINE PENN CENTER ASSOCIATES, L.P., a Pennsylvania limited
partnership (“Landlord”) and PMA CAPITAL INSURANCE COMPANY (“Tenant”).


BACKGROUND


A. Pursuant to that certain Office Lease between Landlord and Lorjo Corp. (the
“Original Lessee”) dated as of May 26, 1994, as amended by that certain First
Amendment of Office Lease dated October 30, 1996, by that certain Second
Amendment of Office Lease dated as of December 1, 1998, by that certain
Assignment and Assumption of Lease and Consent dated as of December 29, 2000, by
that certain Third Amendment of Office Lease dated as of May 16, 2001, by that
certain Fourth Amendment of Office Lease dated as of July 2, 2003, by that
certain Fifth Amendment of Office Lease dated as of April 30, 2004 and by that
certain Sixth Amendment of Office Lease dated as of June 14, 2004 (as so
amended, the “Lease”), Landlord leases to Tenant certain premises (the
“Premises”) agreed to contain (i) 22,651 Rentable Square Feet, comprising the
entire rentable area of the 30th floor of the Building, and (ii) 4,384 Rentable
Square Feet of space on the P-2 level (the “P-2 Space”) used solely for storage,
mail handling and other administrative functions (which P-2 Space is not
included in the Rentable Area of the Premises for purposes of computing any
allowances payable by Landlord), in the building presently known as Mellon Bank
Center, located at 1735 Market Street in Philadelphia, Pennsylvania (the
“Building”).


B. Pursuant to the aforesaid Assignment and Assumption of Lease and Consent
dated as of December 29, 2000, the Original Lessee assigned to Tenant, which
assumed, all of the Original Lessee’s right, title and interest as tenant under
the Lease.


C. Landlord and Tenant now desire to further amend the Lease as hereinafter set
forth.


AGREEMENTS


NOW, THEREFORE, intending to be legally bound hereby and in exchange for good,
valuable and sufficient consideration received, Landlord and Tenant agree that
the Lease is hereby amended as follows:


1. Background; Definitions. The Background of this Amendment, above, is hereby
incorporated within and agreed to form a part of the agreements contained in
this Amendment. All terms defined in the Lease and not otherwise defined in this
Amendment shall have the respective meanings ascribed to them in the Lease when
used in this Amendment.



--------------------------------------------------------------------------------


2. Reduction of Premises. Effective as of the earlier to occur of (a) the date
on which Tenant completes Vacation (defined in Section 3 hereof) or (b) January
31, 2007 (the “Effective Date”), the Premises shall be permanently reduced by
the elimination therefrom of the P-2 Space, and the Lease is amended to define
the term “Premises” to mean solely the 22,651 Rentable Square Feet comprising
the entire rentable area of the 30th floor of the Building.


3. Vacation of P-2 Space; Holdover. Tenant, Tenant’s sublessees and licensees,
and all other persons and entities claiming by, through and under Tenant shall
vacate the P-2 Space, removing all goods and effects therefrom and leaving same
vacant, broom clean, and otherwise in the condition in which the P-2 Space is
required to be left at the end of the Term, at Tenant’s sole expense, on or
before the Effective Date (“Vacation”). In the event that Tenant shall fail to
complete Vacation on or before the Effective Date, then such continued occupancy
shall (without limiting any of Landlord's rights or remedies concerning an Event
of Default) constitute a tenancy at sufferance from month to month at a minimum
monthly rent equal to two (2) times the total of the Minimum Rent payable for
the P-2 Space for the month of the December, 2006 and, in addition thereto,
Tenant shall pay to Landlord (a) all other Rent falling due during the holdover
period (without increase), as if the Term had been extended, plus (b) an amount
equal to all damages, consequential as well as direct, sustained by Landlord by
reason of Tenant's retention of possession of the P-2 Space. Neither Landlord's
demand nor Landlord's receipt of the aforesaid compensation for use and
occupancy shall be deemed to provide Tenant with any right to any use,
occupancy, or possession of the P-2 Space either for the period for which such
compensation has been demanded or paid, or for any time before or after such
period. The provisions of this Section 3 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided in the
Lease or at law or in equity.


4. Landlord’s Contingency. Tenant acknowledges that Landlord is presently
negotiating to lease the P-2 Space to another tenant in the Building (the
“Successor Lessee”), and Tenant agrees that this Amendment shall be null and
void upon Tenant’s receipt of written notice from Landlord stating that
negotiations with the Successor Lessee have terminated without the Successor
Lessee and Landlord having executed a lease of the P2 Space Space. In order to
enable Landlord to pursue negotiations with the Successor Lessee respecting such
lease, Landlord and Tenant agree that, apart from Landlord’s negotiations with
the Successor Lessee, neither Landlord nor Tenant shall offer the P-2 Space or
any portion thereof for lease or sublease to any third party for a period of ten
(10) days after the date of full execution of this Amendment.


5. Brokers. Each of Landlord and Tenant represents and warrants to the other
that no real estate brokers or finders other than Grubb & Ellis Company
(“Broker”) have been involved in the negotiation of this Amendment, and each of
Landlord and Tenant agrees to indemnify and hold the other harmless of and from
any costs, expenses or liabilities incurred by the other as a result of any
misrepresentation or breach of warranty of the indemnifying party contained in
this Section 5. Landlord shall pay a fee or commission to Broker on account of
this Amendment pursuant to a separate written agreement. 
 
2

--------------------------------------------------------------------------------


6. Confirmation of Remedy. In order to preserve for Landlord the benefit of the
remedy of confession of judgment for ejectment contained in the Lease, Sections
17.2.3 and 17.2.5 of the Lease are hereby restated and ratified as follows:
 
17.2.3 any prothonotary or attorney of any court of record is hereby irrevocably
authorized and empowered to appear for Tenant in any action to confess judgment
against Tenant, and may sign for Tenant an agreement, for which this Lease shall
be his sufficient warrant, for entering in any competent court an action or
actions in ejectment, and in any suits or in said actions to confess judgment
against Tenant as well as all persons claiming by, through or under Tenant for
the recovery by Landlord of possession of the Premises. Such authority shall not
be exhausted by any one or more exercises thereof, but judgment may be confessed
from time to time as often as any event set forth in Subsection 17.1 hereof
shall have occurred or be continuing. Such powers may be exercised during as
well as after the expiration or termination of the original Term and during and
at any time after any extension or renewal of the Term, and/or
 
17.2.5 In any confession of judgment for ejectment, Landlord shall cause to be
filed in such action an affidavit setting forth the facts necessary to authorize
the entry of judgment and if a true copy of this Lease (and of the truth of the
copy, such affidavit shall be sufficient proof) be filed in such action, it
shall not be necessary to file the original as a warrant of attorney,
notwithstanding any law, rule of court, custom or practice to the contrary.
Tenant releases to Landlord, and to any and all attorneys who may appear for
Tenant, all procedural errors in any proceedings taken by Landlord, whether by
virtue of the powers of attorney contained in this Lease or not, and all
liability therefor. Tenant expressly waives the benefits of all laws, now or
hereafter in force, exempting any property within the Premises or elsewhere from
distraint, levy or sale. Tenant further waives the right to any notice to remove
as may be specified in the Pennsylvania Landlord and Tenant Act of April 6,
1951, as amended, or any similar or successor provision of law, and agrees that
five (5) days notice shall be sufficient in any case where a longer period may
be statutorily specified, and/or


7. Effect of Amendment. As amended hereby, the Lease remains in full force and
effect. In the event of any conflict or inconsistency between the terms of this
Amendment and the remaining terms of the Lease, the terms of this Amendment
shall govern and control.


SECTIONS 17.2.3 AND 17.2.5 OF THE LEASE, RESTATED IN THIS AMENDMENT, PROVIDE FOR
THE CONFESSION OF JUDGMENT AGAINST TENANT FOR EJECTMENT. IN CONNECTION
THEREWITH, TENANT, KNOWINGLY, VOLUNTARILY,
3

--------------------------------------------------------------------------------


INTENTIONALLY AND UPON ADVICE OF SEPARATE COUNSEL, UNCONDITIONALLY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER
THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE COMMONWEALTH
OF PENNSYLVANIA. WITHOUT LIMITATION OF THE FOREGOING, TENANT HEREBY SPECIFICALLY
WAIVES ALL RIGHTS TENANT HAS OR MAY HAVE TO NOTICE AND OPPORTUNITY FOR A HEARING
PRIOR TO EXECUTION UPON ANY JUDGMENT CONFESSED AGAINST TENANT BY LANDLORD
HEREUNDER.


TENANT (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF LANDLORD HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LANDLORD WILL NOT SEEK TO EXERCISE OR
ENFORCE ITS RIGHTS TO CONFESS JUDGMENT HEREUNDER, AND (II) ACKNOWLEDGES THAT THE
EXECUTION OF THIS AMENDMENT BY LANDLORD HAS BEEN MATERIALLY INDUCED BY, AMONG
OTHER THINGS, THE INCLUSION IN THIS AMENDMENT OF SAID RIGHTS TO CONFESS JUDGMENT
AGAINST TENANT. TENANT FURTHER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS SAID PROVISIONS WITH TENANT’S INDEPENDENT LEGAL COUNSEL AND THAT THE
MEANING AND EFFECT OF SUCH PROVISIONS HAVE BEEN FULLY EXPLAINED TO TENANT BY
SUCH COUNSEL, AND AS


[Remainder of this page intentionally left blank.]









4

--------------------------------------------------------------------------------



EVIDENCE OF SUCH FACT AN AUTHORIZED OFFICER OF TENANT SIGNS HIS OR HER INITIALS
IN THE SPACE PROVIDED BELOW.



 
/s/ WEH
 
(Initials)



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Amendment to be executed by their duly authorized
representatives as of the day and year first above written.
 

 
PMA CAPITAL INSURANCE COMPANY
             
By:
/s/ William Hitselberger
   
Name: William Hitselberger
   
Title: CFO
             
NINE PENN CENTER ASSOCIATES, L.P.
       
By NINE PENN CENTER PROPERTIES TRUST,
 
a Maryland real estate investment trust, its general partner
       
By:
/s/ Jennifer B. Clark
   
Name: Jennifer B. Clark
   
Title: Senior Vice President



 
 
5

--------------------------------------------------------------------------------
